UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1066


DEBORAH A. MESSINA,

                  Petitioner – Appellant,

             v.

COMMISSIONER OF INTERNAL REVENUE,

                  Respondent – Appellee.



Appeal   from     the   United     States   Tax   Court.   (Tax   Court
No. 04-10926)


Submitted:    September 28, 2009             Decided:   October 8, 2009


Before MOTZ, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Deborah A. Messina, Appellant Pro Se. Sara Ann Ketchum, Robert
W. Metzler, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               In    a     prior   appeal,       we    upheld    the     Commissioner’s

determination of a deficiency in Deborah Messina’s 1994 income

taxes.        However, based on the Commissioner’s concession that,

subject       to    certain    limitations,           Messina    was    entitled     to    a

deduction under 26 U.S.C. § 212(1) for the contingency fee paid

to her attorney, we vacated in part and remanded the case to the

tax    court        with    instructions      for       that    court        to   recompute

Messina’s tax deficiency and penalties after affording her the

deduction.          The tax court has since adopted the Commissioner’s

computation of Messina’s 1994 income tax liability and penalties

for 1994, finding that the computation reflects this court’s

mandate.

               Messina filed this appeal from the tax court’s orders

upholding the Commissioner’s determinations of a deficiency in

her    1994    income      taxes   and   additions        to    tax    and    denying     her

motion to vacate that order.                 We have reviewed the record and

find    no    reversible       error.        Accordingly,        we    affirm      for   the

reasons stated by the tax court.                      See Messina v. Comm’r, IRS,

Tax Ct. No. 04-10926 (U.S.T.C. June 24, 2008 & filed Sept. 25,

2008; entered Sept. 26, 2008).                   We dispense with oral argument

because the facts and legal contentions are adequately presented




                                             2
in the materials before the court and argument would not aid the

decisional process.

                                                        AFFIRMED




                               3